Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claims 1-9 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the retractable leash set forth including an actuating means rotatably engaged with the press button and the locking means between a default position and an actuating position; a first actuating portion of the actuating means abuts against a bottom portion of the press button at the default position to maintain the press button at the released position; pressing of the press button from the released position to the pressed position rotates the actuating means from the default position to the actuating position where the locking means is pushed by a second actuating portion of the actuating means to overcome biasing force of the biasing means to rotate to the locking position;  9a sliding button having an upper portion exposing on the upper portion of the press button and a lower portion extending downwards through the press button into the housing; the lower portion of the sliding button is configured to slide along an L-shaped sliding track having a vertical portion and a horizontal portion in the housing between a first position where the lower portion of the sliding button is disengaged from the actuating means and a second position where the lower portion of the sliding button abuts against the first actuating portion of the actuating means to prevent rotation of the actuating means and thereby maintaining the actuating means at the actuating position.	
None of the references of the prior art teach or suggest the actuating means, a sliding button, and the lower portion of the sliding button being configured to slide along an L-shaped sliding track as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the retractable leash in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654